Citation Nr: 1714697	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a rating in excess of 20 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2012 rating decisions of the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for low back disability.  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was originally claimed as service connection for PTSD.  However, as the record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he has an acquired psychiatric disability, specifically claimed as PTSD, that originated in service or is otherwise related to a stressor therein.  In particular, he indicates that his psychiatric disability is related to an incident that took place in either the summer of 1991 or May 1992, and resulted in him being shot in the left arm in or around a 7-Eleven convenience store in Norfolk, Virginia.  To date, however, it does not appear that any actual development to verify this alleged stressor has been conducted.  The AOJ issued a formal finding indicating there was insufficiently specific temporal information to conduct such research, specifically finding that the Veteran had not provided 60-day time windows for the alleged stressor.  However, the Board notes that the ruling in Gagne v. McDonald, 27 Vet. App. 397, 404 (2015) found that failure to provide such a window is not a bar to further development.  Therefore, additional stressor development is required.  To that end, the Board notes that the Veteran has alleged that there may be outstanding records of emergency treatment from Norfolk Hospital, police reports, and financial documents from Norfolk Finance (involving the financing of a Geo Tracker vehicle that was crashed during the alleged event) that are pertinent to the claim.  Thus, to the extent possible, they should be secured.

In light of the above, the Board finds that the Veteran's September 2012 VA psychiatric examination was potentially based on an inaccurate or incomplete record.  Moreover, the examiner at the time indicated that the Veteran did not report a stressor related to fear of a hostile military or terrorist activity.  Notwithstanding the fact that, at the November 2016 hearing, the Veteran presented a new allegation that he feared being subjected to bombing while serving in the Mediterranean Sea, the examiner's explanation of that finding includes a judgment regarding the Veteran's duty status when he sustained a gunshot wound in Norfolk.  This is patently inappropriate, as such determination constitutes a factual finding that must be made by adjudicators and examiners are limited to making medical determinations.  See Dalton v. Nicholson, 21 Vet. App 23, 35 (2007); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Finally, the Board notes that, despite finding that the Veteran did not meet the diagnostic criteria for PTSD, he did diagnose depressive disorder.  Nonetheless, he did not provide an etiological opinion for that diagnosis.  In light of the above, the September 2012 VA psychiatric examination is inadequate, and a new examination is needed.

With respect to the Veteran's increased rating claim, the Board notes that he was last examined in October 2011, almost six years ago.  At his November 2016 hearing, the Veteran testified that his low back disability has become much worse and endorsed several additional symptoms not noted on prior examination, including neurological manifestations.  Moreover, a review of the October 2011 examination shows the examiner did not comment on muscle strength or atrophy, reflexes, sensation, straight leg raising, intervertebral disc syndrome (IVDS), or whether the Veteran used assistive devices.  As such, the Board finds that a new examination is required to determine the current severity of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to submit, or provide identifying information and authorizations needed for VA to secure, any outstanding evidence that may be pertinent to his claims, to specifically include updated treatment records for low back or psychiatric disability, records of emergency treatment at Norfolk Hospital following his gunshot wound in service, police reports regarding that alleged incident in service, and financial documents (from Norfolk Finance) related to that incident.

2. The AOJ should then conduct an exhaustive search for all pertinent evidence to verify the Veteran's alleged stressor, to include all evidence identified pursuant to the development ordered above, service personnel records, police reports, disciplinary records, unit histories, deck logs, and any other relevant documents.  The AOJ must document the efforts taken to find and secure such records, as well as the reason for any unavailability encountered.

3. The AOJ should also forward the Veteran's record to the Joint Services Records Research Center (JSRRC) and submit inquiries to verify his alleged stressor (i.e., that he sustained a gunshot wound during an incident that occurred in either the summer of 1991 or May 1992 while he was stationed in Norfolk, Virginia).  The AOJ must submit as many requests as needed in order to cover all alleged time windows for this stressor, including those noted above and any other ranges suggested by other development.  Then, the AOJ must issue a formal finding documenting its findings.

4. After the above development is complete, the AOJ should schedule the Veteran for a psychiatric examination to determine the nature and likely etiology of his claimed psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran meet the diagnostic criteria for PTSD?  If not, please explain precisely which criteria are not met, and why that is so. 

b. Please identify, by medical diagnosis, each psychiatric disability entity other than PTSD found.  

c. If PTSD is diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include any alleged stressors therein?  The examiner should specifically consider and discuss whether the Veteran has alleged a stressor related to fear of hostile military and terrorist activity, including in his November 2016 testimony.

d. For each disability diagnosed other than PTSD, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service or his alleged stressors therein? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, the AOJ should schedule the Veteran for an orthopedic examination to determine the current severity of his low back disability.  The entire record must be reviewed in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, the examiner must conduct all necessary testing to determine whether there are neurological manifestations of the Veteran's low back disability.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




